                                     \,
         Case 2:21-cv-00057-JTA
                             ·.,.\, ',1
                                        Document 1 Filed 01/21/21 Page 1 of 20


                                                                 :·•-;-·:


                            IN THE DISTRICT COURT FOR
                         THE MIDDLE DISTRICT OF ALABAMA?·! ~"· ""· .-,~. ~
                                                                            . ; \:c. :~,   !;:: .iv' tr::·o

CHRIS McWATERS; DAISY                             )
McWATERS; and JEFF McWATERS                       )
                                                  )
                                                  )
     PLAINTIFFS,                                  )
                                                  )
v.                                                )      CASE NO: _ 2:21-cv-00057
                                                                    _ _ _ _ __
                                                  )
RANDALL HOUSTON, individually and as            )
District Attorney for the 19th CIRCUIT          )
DISTRICT ATTORNEY'S OFFICE;                     )
SHERIFF BILL FRANKLIN, individually and )
as Sheriff of the ELMORE COUNTY                 )
SHERIFF'S OFFICE; INV. ERIC BRUNER,             )
individually and as agent for the Elmore County )
Sheriffs Office; INV. JAMES TALLEY,             )
individually and as agent for the Elmore County )
Sheriffs Office; MICHAEL DOZIER,                )
individually and as CLERK OF COURT OF           )
ELMORE COUNTY CIRCUIT CLERK'S                   )
OFFICE; P.B., a minor; APRIL BRUNER             )
WEBSTER, individually and as next best friend )
of P.B., a minor; ERIC BRUNER, individually )
and as next best friend of P.B., a minor; ADAM )
BRUNER; ANNMARIE BRUNER; MARY                   )
THROWER; and FACEBOOK.                          )
                                                  )
        DEFENDANTS.                               )


PLAINTIFFS DEMAND TRIAL BY STRUCK JURY.


                                          COMPLAINT

                               JURISDICTION AND VENUE

1.      This Court has jurisdiction over Plaintiffs' federal claim pursuant to 28 U.S.C. §§

        1331, 1343(a)(3), 42 U.S.C § 1983, and supplemental jurisdiction over Plaintiffs

        state law claims pursuant to 28 U.S.C. § 1367.
       Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 2 of 20




2.   Venue is proper in the Middle District of Alabama under 28 U.S.C. § 139l(e).

     Defendants, as well as the Plaintiffs, reside in this judicial district. All of the acts

     and omissions by Defendants giving rise to this action occurred in this judicial

     district.

                                         PARTIES

3.   That Plaintiffs Chris Mc Waters (hereafter called C. Mc Waters,) Daisy Mc Waters

     (hereafter called D. McWaters,) and Jeff McWaters (hereafter called J. Mc Waters,) are all

     over the age of nineteen (19) years and each is a resident citizen of Elmore County,

     Alabama, and have been such for more than six (6) months. PlaintiffD.McWaters is the

     wife of Plaintiff C.McWaters, and Plaintiff J .McWaters is the father of Plaintiff

     C.McWaters.

4.   That Defendant Randall V. Houston (hereafter called "Houston") is over the age of

     nineteen (19) years and is a resident citizen of the State of Alabama and is a

     governmental official representing the Office of the 19th Circuit District Attorney's Office

     in the capacity as District Attorney and in his individual capacity.

5.   That Defendant Sheriff Bill Franklin (hereafter called "Franklin") is over the age of

     nineteen (19) years and is a resident citizen of the State of Alabama, and a governmental

     official representing the Elmore County Sheriffs Office in the capacity of Sheriff and in

     his individual capacity.

6.   That Defendant Eric Bruner (hereafter called "E. Bruner") is over the age of nineteen (19)

     years and a resident citizen of the State of Alabama; E. Bruner is also employed by the

     Elmore County Sheriffs Office in the capacity of Investigator; and in his individual

     capacity as the father and next best friend of P .B., a minor.
        Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 3 of 20



7.    That Defendant James Talley (hereafter called "Talley") is over the age of nineteen (19)

      years and a resident citizen of the State of Alabama. Talley is also employed by the

      Elmore County Sheriffs Office in the capacity of Investigator and in his individual

      capacity.

8.    That Defendant Michael Dozier (hereafter called "Dozier,") is over the age of nineteen

      (19) years and a resident citizen of the State of Alabama and a governmental official

      representing the Elmore County Circuit Clerk's Office as the Clerk of Court and in his

      individual capacity.

9.    That Defendant P.B. (hereafter called "P.B") is a minor and resident citizen of the State

      of Alabama, living with her mother.

10.   That defendant April Bruner Webster (hereafter called "Webster") is a resident citizen of

      the State of Alabama and is the mother and next best friend of P.B., a minor.

11.   That Defendant Adam Bruner (hereafter called "A. Bruner") is a resident citizen of the

      State of Alabama and is the brother of defendant E. Bruner and the uncle of the minor,

      P.B.

12.   That Defendant AnnMarie Bruner (hereafter called "AM.Bruner") is a resident citizen of

      the State of Alabama, and she is the wife of defendant A.Bruner and aunt of the minor,

      P.B.

13.   That Defendant Mary Thrower (hereafter called "Thrower") is a resident citizen of the

      State of Alabama, and her relationship to the other defendants is unknown at this time.

14.   That Defendant Facebook (hereafter called "Facebook") is a corporation organized and

      existing under the laws of the State of Delaware, registered and doing business in the

      State of Alabama.
        Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 4 of 20




                                            FACTS
15.   On October 14, 2019, Plaintiff C.McWaters heard from someone that the minor child,

      Defendant P.B., had posted comments on social media via Snapchat that Plaintiff~.

      Mc Waters had raped her. Plaintiff C. Mc Waters immediately got copies of the snapchat

      messages and texted the minor child's mother, Defendant Webster. Defendant Webster

      stated she knew nothing about the messages or the allegation. The next morning

      Defendant Webster and Plaintiff C.McWaters had a discussion about said messages.

      Following their discussion, Plaintiff C.McWaters received a call from Defendant Talley

      that Plaintiff C.McWaters needed to go the Sheriffs Office to speak with Talley.

      Plaintiff C.McWaters did so. After being interviewed by Defendant Talley, Plaintiff

      C.McWaters explained to Talley how these allegations could not possibly be true and

      explained the time line that Defendant Talley gave Plaintiff C.McWaters. Immediately

      following said interview, Plaintiff C.McWaters was arrested by Defendant Talley, simply

      on the inconsistent and unverified word of a teenager.

16.   That Defendant Talley used inconsistent dates while questioning Plaintiff C.McWaters.

17.   That Defendant Talley did not follow protocol and failed to take Defendant P.B. to the

      Child Advocacy Center for a forensic interview prior to the arrest of Plaintiff

      C.McWaters. Defendant Talley only took Defendant P.B. was taken to the Child

      Advocacy Center the next day, after Plaintiff C.McWaters had already been arrested. At

      that time, Defendant P .B. gave dates alleging the sexual abuse and rape allegations which

      were inconsistent with the dates given to Defendant Talley for the basis of the arrest of

      Plaintiff C .McWaters.

18.   That Defendant Talley took Plaintiff C.McWaters' telephone and searched the same

      without a warrant. Defendant Talley illegally erased certain information and performed
        Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 5 of 20



      a "dump" of Plaintiff C.McWaters' phone.

19.   That Defendant E. Bruner went to the Elmore County Circuit Clerk's Office with

      Defendant J. Talley to obtain the arrest warrant against Plaintiff C.McWaters creating a

      substantial conflict of interest, since the alleged victim was the minor daughter of the

      Defendant E.Bruner.

20.   That Defendant Dozier, individually and in his capacity as Clerk of Court of Elmore

      County Circuit Court Clerk's Office, knowingly allowed Defendant E.Bruner to be

      present during the signing of said arrest warrant against PlaintiffC.McWaters.

      Defendant Dozier knew or should have known that this created a substantial conflict of

      interest. Further, Defendant Dozier knew or should have known that the alleged victim

      in this matter was Defendant E. Bruner' s minor child and this further created a substantial

      conflict for the Elmore County Sheriffs Office to be involved, as Defendant E. Bruner is

      an investigator with the Elmore County Sheriffs Office.

21.   That Defendants went to Plaintiff D .McWaters' place of employment and posted

      inappropriate flyers containing Plaintiff C.McWaters' arrest information. This was done

      in an effort to defame all Plaintiffs.

22.   That Defendants A.Bruner, Thrower and AM.Bruner made slanderous allegations on

      Facebook concerning all the Plaintiffs that were not true. That they posted similar

      pictures of a truck that is similar to Plaintiff J. Mc Waters' truck with writing that states

      "My son was Inmate of the Month at Elmore County Jail." Once again, this was done in

      an effort to publicly humiliate the Plaintiffs.

23.   That Defendants made references to Plaintiff C.McWaters' being "Chester the Molester"

      on Facebook with a copy of the news story showing Plaintiff C.McWaters was arrested.
        Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 6 of 20




      Further, Defendants photoshopped Plaintiff C.McWaters' face into "memes" on

      Facebook.

24.   That Defendant Thrower posted quotes tantamount to death threats on Facebook

      concerning the Plaintiff C.McWaters.

25.   That Defendant Evans posted a quote on Facebook to "shoot him in the head."

26.   That Defendants posted information on Facebook concerning Plaintiff C.McWaters' job

      and employer, thereby causing Plaintiff C.McWaters' employer so much grief that he

      ended up terminating Plaintiff C.McWaters' employment. Said actions by the

      Defendants caused the Plaintiffs to suffer undue and extreme financial hardship.

      Defendant D.McWaters was the only person in the home able to financially support the

      family due to the information being blasted on Facebook. Plaintiff J.Mc Waters suffered

      in that he was the only person willing to help Plaintiffs C.McWaters and D.McWaters

      maintain their home and bills.

27.   That Defendants A.Bruner, Thrower and Jackson posted information on Facebook calling

      Plaintiff C. Mc Waters a "child predator" and "sexual predator."

28.   That Defendant A. Bruner posted "memes" stating that "Police found neighborhood

      pedophile shot in the head 27 times ... Police say it's the worst suicide they've seen in

      decades."

29.   That the standard procedure with the 19th Circuit District Attorney's Office for this type

      of case, with no evidence other than the word of an alleged victim, is that the case is a

      "direct present" to Grand Jury as opposed to an immediate arrest. To obtain the arrest

      warrant from Defendant Dozier, Defendant Talley was accompanied by Defendant E.

      Bruner, who is also an investigator with the Elmore County Sheriffs Office, as well as
        Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 7 of 20




      Defendant P .B. 's father, creating an obvious and substantial conflict of interest.

30.   Plaintiff C.McWaters was immediately placed in the Elmore County Jail; his booking

      photo was given to the media; and stories concerning this alleged incident were

      immediately published in several newspapers, on the local news, and on social media.

      Social media was immediately bombarded with untrue statements concerning ALL of the

      Plaintiffs. Plaintiff C.McWaters was terminated from his employment. Plaintiff

      D.McWaters, was badgered and criticized at her place of employment. False

      information was spread about all Plaintiffs through various forms of media.

31.   The Grand Jury convened in June of2020 and PlaintiffC.McWaters was not indicted, i.e.

      a NO BILL was returned in favor of Plaintiff C.McWaters. Social media was still

      bombarded even after the Grand Jury's decision exonerating Plaintiff C.McWaters of this

      crime, with Defendants continuing to make death threats and defaming each Plaintiff.

                                        CAUSE OF ACTION 1
                                        DEFAMATION PER SE


32.   Plaintiffs reallege and reaffirm each and every preceding paragraph as fully set forth

      herein.

33.   Plaintiffs allege that Defendants' false claims about the Plaintiffs were spread over a wide

      viewing audience through local news media, internet publications, and social media. '

34.   Defendants' false claims of moral turpitude and criminality are considered inherently

      defamatory under Alabama state defamation law.

35.   Said comments were made in a derogatory and demeaning manner, and incited death

      threats against the Plaintiffs.

36.   Plaintiffs demand judgment against the Defendants as set out herein, to-wit:

      A.        General damages in an amount to be determined by a fair and
           Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 8 of 20




                impartial jury at trial;

      B.        For special damages in an amount to be determined by a fair and

                impartial jury at trial;

      C.        For punitive damages in an amount to be determined by a

                fair and impartial jury at trial;

      D.        Award of costs of suit, including attorneys' fees under 42 U.S.C. §

                1983;

      E.        Declaratory judgment that defendants' actions violated Plaintiffs'

                rights under the First, Fourth, and Fourteenth Amendments to the

                U.S. Constitution and state law; and,

      F.        All other, further and different relief to which Plaintiffs may be justly

                entitled.

                                 CAUSE OF ACTION 2
                              PURSUANT TO 42 U.S.C. §1983
                               MALICIOUS PROSECUTION

37.   Plaintiffs reallege and reaffirm each and every preceding paragraph as fully set forth

      herein.

38.   Plaintiffs state that all Defendants maliciously prosecuted the Defendants by making false

      allegations, allegations that were not supported by facts, and by making an arrest of

      Plaintiff C.McWaters without probable cause, without proper investigation, and with

      malice. Further, the Defendants failed to follow proper investigative protocol in

      corroborating such slanderous and libelous accusations.    All Defendants engaged in a

      course of conduct in which the agencies, although they are separate entities, work so

      closely together that their actions appear to be conducted as one agency, thereby creating
       Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 9 of 20



      a substantial conflict of interest.

39.   Plaintiffs demand judgment against the Defendants as set out herein, to-wit:

      A.        General damages in an amount to be determined by a fair and

                impartial jury at trial;

      B.        For special damages in an amount to be determined by a fair and

                impartial jury at trial;

      C.        For punitive damages in an amount to be determined by fair and

                impartial jury at trial;

      D.        Award of costs of suit, including attorneys' fees under 42 U.S.C. §

                1983;

      E.        Declaratory judgment that defendants' actions violated Plaintiffs'

                rights under the First, Fourth, and Fourteenth Amendments to the

                U.S. Constitution and state law; and,

      F.        All other, further and different relief to which Plaintiffs may be justly

                entitled.

                                     CAUSE OF ACTION 3
                                     TORT OF OUTRAGE

40.   Plaintiffs reallege and reaffirm each and every preceding paragraph as fully set forth

      herein.

41.   Defendants intentionally posted information on local news media facets,

      Facebook, and other forms of social media in an effort to harm the Plaintiffs

      when said information was not proven to be true; said information was pure

      allegation and speculation; and such acts were done simply because the alleged

      victim was the daughter of an Elmore County Investigator/Deputy/Employee of
      Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 10 of 20



      the Elmore County Sheriffs Office.

42.   Defendants' conduct was intentional and reckless; extreme and outrageous; and

      caused severe emotional and financial distress to Plaintiffs so severe that no

      reasonable person could be expected to endure said actions.

43.   That these actions by 1he Defendants constitute the tort of outrage against Plaintiffs.

44.   Plaintiffs allege that Defendants intentionally and recklessly caused the

      Plaintiffs' pain and suffering by issuing a writ of arrest, without corroborating

      any evidence, and without directly presenting this case to the Grand Jury. The ·

      actions of Defendants were so outrageous and extreme as to shock the

      conscience.

45.   Plaintiffs demand judgment against the Defendants as set out herein, to-wit:

      A.     General damages in an amount to be determined by a fair and

             impartial jury at trial;

      B.     For special damages in an amount to be determined by a fair and

             impartial jury at trial;

      C.     For punitive damages in an amount to be determined by fair and

             impartial jury at trial;

      D.     Award of costs of suit, including attorneys' fees under 42 U.S.C. §

             1983;

      E.     Declaratory judgment that defendants' .actions violated Plaintiffs'

             rights under the First, Fourth, and Fourteenth Amendments to the

             U.S. Constitution and state law; and,

      F.     All other, further and different relief to which Plaintiffs may be justly
      Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 11 of 20




                entitled.



                              CAUSE OF ACTION 4
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

46.   Plaintiffs reallege and reaffirm each and every preceding paragraph as fully set forth

      herein.

47.   The Defendants caused Plaintiffs to suffer extreme and severe mental anguish

      and emotional distress.

48.   Defendants' conduct was intentional and caused the Plaintiffs such mental

      anguish and emotional distress that no reasonable person could be expected to

      endure said actions

49.   That these actions by the Defendants constituted intentional infliction of

      emotional distress upon the Plaintiffs.

50.   Plaintiffs demand judgment against the Defendants as set out herein, to-wit:

      A.        General damages in an amount to be determined by a fair and

                impartial jury at trial;

      B.        For special damages in an amount to be determined by a fair and

                impartial jury at trial;

      C.        For punitive damages in an amount to be determined by fair and

                impartial jury at trial;

      D.        Award of costs of suit, including attorneys' fees under 42 U.S.C. §

                1983;

      E.        Declaratory judgment that defendants' actions violated Plaintiffs'

                rights under the First, Fourth, and Fourteenth Amendments to the
      Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 12 of 20




                U.S. Constitution and state law; and,

      F.        Allother,furtheranddifferentrelief to which Plaintiffs may be justly

                entitled.

                                  CAUSE OF ACTION 5
                                NEGLIGENT SUPERVISION

51.   Plaintiffs reallege and reaffirm each and every preceding paragraph as fully set forth

      herein.

52.   That Defendant Franklin and the Elmore County Sheriff's Department,

      Defendant Dozier and the Elmore County Circuit Clerk's Office, and Defendant

      Houston and the 19th Circuit District Attorney's Office, individually and in their

      official capacity, were negligent in their supervision of Defendants by failing to

      supervise them as they made an arrest in a sexual abuse case in that they all

      allowed PlaintiffC.McWaters to be arrested without a proper and complete

      investigation; without corroboration of the alleged victim's allegations; and by

      allowing Defendants to operate under such abuse of power, conflict of interest

      and in violation of their own protocol, policies, and procedures.

53.   Defendants had a duty to supervise their employees to ensure that they follow

      proper protocol, procedures, and the law in administering their. office.

54.   Defendants breached that duty when they failed to supervise their employees and
                '
      allow them to maliciously prosecute Plaintiff C.McWaters.

55.   Plaintiffs demand judgment against the Defendants as set out herein,

      to-wit:

      A.        General damages in an amount to be determined by a fair and

                impartial jury at trial;
       Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 13 of 20




      B.        For special damages in an amount to be determined by a fair and

                impartial jury at trial;

      C.        For punitive damages in an amount to be determined by fair and

                impartial jury at trial;

      D.        Award of costs of suit, including attorneys' fees under 42 U.S.C. §

                1983;

      E.        Declaratory judgment that defendants' actions violated Plaintiffs'

                rights under the First, Fourth, and Fourteenth Amendments to the

                U.S. Constitution and state law; and,

      F.        All of4er,furtherand different relief to which Plaintiffs may be justly

                entitled.

                                    CAUSE OF ACTION 6
                                      NEGLIGENCE


56.   Plaintiffs reallege and reaffirm each and every preceding paragraph as fully set forth

      herein.

57.   Defendant Facebook had a duty to ensure that all information shared to the public

      especially that information that is scandalous and slanderous, and alleges criminal

      activity, to verify whether said accusations are true.

58.   Defendant Facebook breached that duty by allowing Defendants to post such comments,

      threats and harassment concerning Plaintiffs, when Facebook censors information

      inconsistently on their website against their own policies and community standards.

59.   The remaining Defendants had a duty to ensure that the allegations made against the

      Plaintiffs were substantiated and corroborated by evidence that the alleged offense
       Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 14 of 20



      actually occurred.

60.   Defendants breached that duty by failing to properly and thoroughly investigate this case;

      by failing to follow their own protocol, policies, and procedures; and by allowing

      Defendants to operate under such a substantial conflict of interest.

61.   Plaintiffs demand judgment against the Defendants as set out herein,

      to-wit:

      A.        General damages in an amount to be determined by a fair and

                impartial jury at trial;

      B.        For special damages in an amount to be determined by a fair and

                impartial jury at trial;

      C.        For punitive damages in an amount to be determined by fair and

                impartial jury at trial;

      D.        Award of costs of suit, including attorneys' fees under 42 U.S.C. §

                1983;

      E.        Declaratory judgment that defendants' actions violated Plaintiffs'

                rights under the First, Fourth, and Fourteenth Amendments to the

                U.S. Constitution and state law; and,

      F.        Allother,furtheranddifferentrelief to which Plaintiffs may be justly

                entitled.



                                CAUSE OF ACTION 7
                        PURSUANT TO CONSPIRACY, CIVIL RICO


62.   That the Defendants, while in concert with each other, engaged in a course of conduct
       Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 15 of 20




      against the Plaintiffs that was malicious, scandalous, fraudulent, and harmful to the

      Plaintiffs, in that they knew or should have known that it would cause public humiliation,

      public ridicule, public threats, scorn, and outcast to the Plaintiffs, without the benefit of a

      true investigation. And further, without the benefit of a proper and complete

      investigation; and without corroboration of the alleged victim's allegations; and

      by allowing Defendants to operate under such a conflict of interest and in

      violation of their own protocol, policies, and procedures.

63.   As a proximate cause of the Defendants' actions the Plaintiffs were caused to suffer

      public humiliation, public ridicule, public threats, scorn, and outcast.

64.   Plaintiffs demand a judgment against the Defendants as set out herein, to-wit:

      A.      General damages in an amount to be determined by a fair and

              impartial jury at trial;

      B.     For special damages in an amount to be determined by a fair and

             impartial jury at trial;

      C.     For punitive damages in an amount to be determined by fair and

             impartial jury at trial;

      D.     Award of costs of suit, including attorneys' fees under 42 U.S.C. §

             1983;

      E.     Declaratory judgment that defendants' actions violated Plaintiffs'

             rights under the First, Fourth, and Fourteenth Amendments to the

             U.S. Constitution and state law; and,

      F.     AHother,furtheranddifferentrelief to which Plaintiffs may be justly

             entitled.
       Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 16 of 20




                           CAUSE OF ACTION 8
                       PURSUANT TO 42 U.S.C. § 1983
            VIOLATION OF PLAINTIFF C. McWATERS' CIVIL RIGHTS


65.   Plaintiffs reallege and reaffirm each and every preceding paragraph as fully set forth

      herein.

66.   Plaintiffs allege that Defendants, individually and acting in their official capacities,

      unlawfully deprived Plaintiff CMcWaters of Plaintiffs legal rights guaranteed to him by

      the United States Constitution and the laws of the United States.

67.   That the Defendants' said conduct was done under color of State law, and pursuant to the

      official policy of the County.

68.   That the Defendants' said actions violated 42 U.S.C. Section 1983 in that Plaintiff C.

      Mc Waters' constitutional rights as guaranteed under the 4th amendment against

      unreasonable search and seizure and his 5th amendment rights of due process. Said

      rights were violated when investigators failed to follow proper protocol and investigatory

      procedures to corroborate any alleged offense or claims made by Defendant P.B. prior to

      the arrest of the Plaintiff C.McWaters. Said actions subjected him to public humiliation

      and ridicule as stated in the previous causes of action.

69.   Because of the willful, gross, and oppressive conduct of the Defendants, the Plaintiffs

      claim damages against the Defendants as follows:

      A.        General damages in an amount to be determined by a fair and

                impartial jury at trial;

      B.        For special damages in an amount to be determined by a fair and
       Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 17 of 20



                impartial jury at trial;

      C.        For punitive damages in an amount to be determined by fair and

                impartial jury at trial;

      D.        Award of costs of suit, including attorneys' fees under 42 U.S.C. §

                1983;

      E.        Declaratory judgment that defendants' actions violated Plaintiffs'

                rights under the First, Fourth, and Fourteenth Amendments to the

                U.S. Constitution and state law; and,

      F.        Allother,furtheranddifferentrelief to which Plaintiffs may be justly

                entitled.

                                           DAMAGES

70.   Plaintiffs reallege and reaffirm each and every preceding paragraph as fully set forth

      herein.

71.   Plaintiffs claim the following damages as it relates to each and every cause of action set

      forth herein:

      A.        General damages in an amount to be determined by a fair and

                impartial jury at trial;

      B.        For special damages in an amount to be determined by a fair and

                impartial jury at trial;

      C.        For punitive damages in an amount to be determined by fair and

                impartial jury at trial;

      D.        Award of costs of suit, including attorneys' fees under 42 U.S.C. §

                1983;
     Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 18 of 20




     E.     Declaratory judgment that defendants' actions violated Plaintiffs'

            rights under the First, Fourth, and Fourteenth Amendments to the

            U.S. Constitution and state law; and,

     F.     Allother,fm1heranddifferentrelieftowhich Plaintiffs may be justly

            entitled.

     Respectfully submitted this the   d [ S~ay of _ _~-~--·•-._ _ _, 2021.

LE~Nib~
ATTORNEY FOR PLAINTIFFS
2410 COBBS FORD ROAD
MILLBROOK, ALABAMA 36054
334-290-5071



     N . NORRIS (NOR044)
     ORNEY FOR PLAINTIFFS
  10 COBBS FORD ROAD
MILLBROOK, ALABAMA 36054
334-290-5071
norrisj@bellsouth.net
Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 19 of 20




ELMORE COUNTY                                    *
STATE OF ALABAMA                                 *
Before me, the undersigned authority, a Notary Public in and for said State and County,
personally appeared, CHRIS McWATERS b ing by me first duly sworn, deposes and
says on oath that the averments contained in , e foregoing affidavit are true and correct to
the best of his knowledge, information a    elie




                                            nd
Sworn to and Subscribed before me this 22 day of Decemr,;:i20:_                r     ~   ?           (\   1
                                                                                                              (} _

                                        {22Q (l L~-Lev'--~ive

                                                          ATERS

ELMORE COUNTY                                    *
STATE OF ALABAMA                                 *
Before me, the undersigned authority, a Notary Public in and for said State and County,
personally appeared, DAISY McWATERS being by me first duly sworn, deposes and
says on oath that the averments contained in the for  ing affidavit are true and correct to
the best of her knowledge, information and belief     I
                                      --------y__......,~----!l'---"f'=+\f-"-"-""-=--'"""'--=-----
                                      DAl SY Mc        AT
                                            nd
Sworn to and Subscribed before me this 2
Case 2:21-cv-00057-JTA Document 1 Filed 01/21/21 Page 20 of 20




ELMORE COUNTY                                 *
STATE OF ALABAMA                              *
Before me, the undersigned authority, a Notary Public in and for said State and County,
personally appeared, CHRIS McWATERS being by me firstduly sworn, deposes and
says on oath that the averments contained in the foregoing affidavit are true and correct to
the best of bis knowledge, informatiow. ~~


                                      ~riTERS

Sworn to and Subscribed before me t l t i ~ ~ o f c l ~ , u ~ ~~.

                                                                                    6f_o, ,/Ve...
                                                                                  q- Lf I_~;;_",
                                      NO]]'ARYPUW,IC              ~                                 r

                                           ~         l!JJYYJ>I.J.A1<JIO-,C,
